Citation Nr: 0703390	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for bilateral tinea 
pedis, with recurrent infection, currently evaluated as 10 
percent disabling.

2. Entitlement to an earlier effective date for service 
connection for tinea versicolor, currently effective as of 
April 19, 2001.

3. Whether the severance of service connection for tinea 
versicolor as of May 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2001, May 2002 and January 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 

The issues on appeal require clarification. The veteran has 
been pursuing an increased evaluation for his service 
connected bilateral tinea pedis for decades; most recently 
denied in a September 2001 rating decision. 

In the process of seeking an increased evaluation, the 
veteran asserted his service-connected condition caused 
numerous bacterial infections to other parts of his body. An 
informal claim was construed by the RO and in a May 2002 
rating decision, the veteran was awarded service-connection 
for tinea versicolor, found to be secondary to tinea pedis. 
The May 2002 rating decision assigned the condition an 
effective date of April 19, 2001, the date of the informal 
claim. The veteran timely perfected an appeal of the rating 
decision arguing that he informally claimed tinea versicolor 
much earlier, in September 1999, and therefore should be 
awarded an earlier effective date. The RO, during the 
pendency of the appeal, then severed service connection for 
tinea versicolor in a January 2006 rating decision, effective 
May 1, 2006. 

The Board notes that the issue of entitlement to an earlier 
effective date for tinea versicolor is properly before the 
Board here notwithstanding the subsequent severance of 
service-connection. The veteran was service connected for 
tinea versicolor for the time period between April 19, 2001 
and May 1, 2006 and the issue remains whether the time period 
should have initiated at an earlier date. The subsequent 
severance does not relinquish the veteran's timely perfected 
appeal, nor does it render the matter moot. Accordingly, the 
issue has been included above.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Increased Rating for Tinea Pedis

The veteran's bilateral tinea pedis is currently evaluated as 
10 percent disabling. The RO rated the veteran's condition by 
analogy with the skin condition diagnostic codes. Ratings 
assigned for skin conditions, in part, depend on the 
percentage of the area of the body affected. The veteran's 
other skin condition, namely tinea versicolor, is therefore 
extremely relevant to the determination of the veteran's 
service-connected condition. The Board concludes that the 
issue of entitlement to an increased rating for tinea pedis 
is "inextricably intertwined" with the propriety of the 
January 2006 rating decision severing service connection for 
tinea versicolor. See Harris v. Derwinski, 1 Vet. App. 180 
(1991). The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review. Id.  
Here, this issue must be deferred pending full development 
and adjudication of the veteran's claim of disputing the 
propriety of severing service connection for tinea 
versicolor, and therefore this issue must be remanded to the 
RO in accordance with the holding in Harris, supra.

In June 2006, the veteran submitted a statement identifying 
recent treatment for his skin conditions at the VA Outpatient 
clinic in Canton, Ohio, which are not currently of record. 
The Board notes the veteran also mentioned other treatment 
records that do appear in the record. The RO should make an 
effort to obtain these records as well as any other recent VA 
outpatient treatment records from January 2006 to the 
present.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(indicating that federal records are considered part of the 
record on appeal since they are within VA's constructive 
possession).

Earlier Effective Date for Tinea Versicolor

The Veteran Claims Assistance Act (VCAA), in part, requires 
VA to adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Here, although a December 2002 letter sent to the veteran 
identified the issue, no letter was sent to the veteran 
advising him of the laws and regulations specific to 
effective date issues.  Certain letters were sent to him in 
2006 regarding how VA assigns effective dates; however, there 
was not a subsequent readjudication of the earlier effective 
date claim.  Where notice is needed because of the 
circumstances of a case, (such as failure to give notice of 
what the evidence must show in order to support his claim 
before the initial adjudication of that claim), it must be 
followed by readjudication of the claim for the Board to find 
there has been complete compliance with VA's duty to notify.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
Apr. 5, 2006).  The veteran is entitled to a letter 
adequately identifying the evidence necessary to substantiate 
his earlier effective date claim followed by a subsequent 
readjudication.

Severance of Service Connection for Tinea Versicolor

A January 2006 rating decision severed service connection for 
tinea versicolor finding medical evidence indicating "...the 
fungi that causes tinea pedis is not the same fungi that 
causes tinea versicolor." The veteran submitted two 
statements in May 2006 and June 2006 identifying his own 
medical research regarding bacterial infections and fungi 
related diseases. He also indicated that his skin fungi and 
numerous outbreaks are not merely confined to his feet, but 
affect his "entire body." 

Although these statements are not identified specifically as 
"notice of disagreements" (NOD), it is clear that the 
veteran is disputing the grounds on which the RO severed 
service connection for tinea versicolor. Given the 
implications of service connection severance, the Board 
accepts the veteran's statements as his notice of 
disagreement and the claim must be remanded to allow the RO 
to provide the veteran with a statement of the case (SOC) on 
the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, these claims are remanded for the following:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for an earlier 
effective date for service connection for 
tinea versicolor.

2. Obtain the veteran's medical records for 
treatment from the VA Outpatient Clinic in 
Canton, Ohio from January 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. Provide the veteran and his 
representative a statement of the case as 
to the propriety of severance of service 
connection for tinea versicolor. The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board. See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b). If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board. If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

4. After the above is complete, 
readjudicate the veteran's claims for 
entitlement to an increased rating for 
tinea pedis and entitlement to an earlier 
effective date for tinea versicolor. The 
Board notes that the RO must defer 
adjudicating the veteran's tinea pedis 
claim until full development and 
adjudication is complete regarding the 
propriety of the severance of service 
connection for tinea versicolor. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


